Exhibit 10.3
 
Transition Agreement Modification Agreement


THIS TRANSITION AGREEMENT MODIFICATION AGREEMENT (“Agreement”), made this 19th
day of December, 2012, by and between First Financial Northwest, Inc.,  First
Savings Bank Northwest, and First Financial Diversified Corporation, (together,
the “Corporation”) and Victor Karpiak, the President, Chief Executive Officer
and Chairman of the Board of Directors of First Financial Northwest, Inc.,
Executive Chairman and Chairman of the Board of Directors of First Savings Bank
Northwest, and President, Chief Executive Officer and Chairman of the Board of
Directors of First Financial Diversified Corporation (“Executive”);


WHEREAS, on August 10, 2012 the Corporation and the Executive entered into a
Transition Agreement that provides for the Executive’s transition to retirement
with the Corporation;


WHEREAS, the Corporation and the Executive have determined that it is in the
best interests of the Corporation and its shareholders and the Executive to
enter in the Settlement Agreement and Mutual Releases attached hereto as Exhibit
A (“Settlement Agreement”) with the Stilwell Group and the other entities
identified in the Settlement Agreement; and


WHEREAS, in order for the Corporation and the Executive to enter into the
Settlement Agreement Section 1.3 of the Settlement Agreement requires the
Corporation and the Executive to amend the Transition Agreement so that it is
consistent with the Settlement Agreement; and


WHEREAS, the board of directors of the Corporation has authorized and the
Executive has requested to make any and all revisions to the Transition
Agreement to comply with the terms of the Settlement Agreement; and


WHEREAS, the Executive believes the requirements imposed under the Settlement
Agreement are reasonable and in the best interests of the Corporation, its
shareholders and Executive and furthers the long term best interests of the
Corporation and the Executive.


NOW, THEREFORE, to allow the Corporation and the Executive to enter into the
Settlement Agreement for the mutual benefit of the Corporation, its shareholders
and Executive, and for other good and valuable consideration, the Corporation
and the Executive hereby agree as follows:


1. GENERAL MODIFICATION OF TRANSITION AGREEMENT:  The Corporation and Executive
agree that, the Transition Agreement shall be deemed modified to comply in all
respects with the Settlement Agreement and such Transition Agreement shall be
administered and interpreted accordingly.
 
 
 
1

--------------------------------------------------------------------------------

 


2. SPECIFIC LIMITATION OF MODIFICATIONS TO THE TRANSITION AGREEMENT:  Nothing in
the Settlement Agreement or this Agreement shall affect Mr. Karpiak's right to
the compensation payable to him under the Transition Agreement (and any
compensation payable thereunder which is for services shall continue to be
provided notwithstanding his termination of employment), or negatively affect
his rights under the Transition Agreement pertaining to his RRP and SOP benefits
(as defined in the Transition Agreement) or the potential replacement of Mr.
Karpiak's SERP benefit, in the event the SERP benefit is forfeited.


3. INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


4. TERMINATION: In the event the Effective Date (as defined in the Settlement
Agreement) does not occur within the time periods specified in Article 5 of the
Settlement Agreement, this Agreement shall be void ab initio and of no further
force and effect.


5. HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision in this Agreement.


 


 
(Remainder of page intentionally left blank)
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
 

  EXECUTIVE       /s/Victor Karpiak                                        
Signature
      ______________________________    Victor Karpiak            FIRST
FINANCIAL NORTHWEST, INC.       By: /s/ Joann E.
Lee                                           Signature               Joann E.
Lee                                                    Print Name           
FIRST SAVINGS BANK NORTHWEST       By: /s/Gary F.
Kohlwes                                     Signature              Gary F.
Kohlwes                                           Print Name            FIRST
FINANCIAL DIVERSIFIED CORPORATION       By: /s/Robert L.
Anderson                                   Signature               Robert L.
Anderson                              
       Print Name
   

 


 
 
3

--------------------------------------------------------------------------------



 
 


        